DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is a response to an application filed on 12/02/2019 where claims 1-10, 12-20 are pending. 
Information Disclosure Statement
3.	The information disclosure statement (IDS) is submitted on 12/02/2019, 04/13/2021 has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Drawings
4.	The drawings were received on 12/02/2019. These drawings are acceptable.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The following claim limitations, of claims 1-20, “a device information obtaining unit configured to obtain”, “a data catalog generation unit configured to generate”, “a data catalog transmission unit configured to transmit”, “an output control unit configured to output”, “a device selection unit configured to receive”, “a device registration unit configured to register”, “a sensor configured to perform”, “a transmission unit configured to transmit”, “an output control unit configured to output”, “a device selection unit configured to receive”,  without reciting sufficient structure to achieve the functions or being preceded by a structural modifier. Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figures 3-4 and corresponding description that describe the functions of the various units, and paragraph [0068] [printed publication] control unit 11 in the GW terminal 1 includes a hardware central processing unit (CPU), a memory, and other electronic circuits. The hardware CPU functions as the sensing device registration unit 11a, the sensing data obtaining unit 11b, the sensing data output limit unit 11c, the device information obtaining unit 11d, and the data catalog generation unit 11e described above. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim limitations recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 10,12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Pub: 20120089708 A1) hereinafter Kim and further in view of Dong et al. (US Pub: 20140344269 A1) hereinafter Dong

As to claim 1.    Kim teaches a sensing device management apparatus, comprising: (Kim [0010] Fig. 1, sensor node manager)
a device information obtaining unit configured to obtain, based on data obtained by a sensing device (Kim [0056] Fig. 4, obtainment unit 420 obtain  identifier of the sensor node from an application service platform,  the identifier of the sensor node may be obtained spontaneously by the sensor node or from the application service platform in response to the application service platform,  the obtainment unit 420 may obtain the identifier of the sensor node using the application service platform)
(Kim [0046]Fig. 3,  identifier management server 340, which is also referred to as an identifier management server, may maintain address information regarding metadata and interface configuration software that are associated with a corresponding identifier or a network identifier based on the identifier for identifying each sensor node 310 and the network identifier for identifying the sensor network 320)
Kim does not explicitly teaches for performing sensing on a measurement target, 
for performing sensing on a measurement target (Dong [0019] Network-enabled sensor devices detects or measures a physical property and records, indicates, or otherwise responds to it, sensor data includes observations of an environment or measurement data, as well as time, location etc.)
and a data catalog generation unit configured to generate a data catalog using the device information about the sensing device obtained by the device information obtaining unit.(Dong [0041] Fig. 4,  Fig. 7, Fig. 8, Sensor 172 aggregate received  sensory data with sensed sensory data (sensed by sensor 172 at or near time t1) for devices located at location 175,  this aggregation of sensory data may be triggered when sensor 172 receives sensory data from the previous hop (e.g., sensor 171) destined for gateway 174,  the aggregated sensory data is assigned the same device identifier (e.g., identifier used in DeviceID field 126) in the semantic name as the originally published sensory data published by sensor 171)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Dong with the teaching 
 As to claim 2 the combination of Kim and Dong specifically Dong teaches 
further comprising: a data catalog transmission unit configured to transmit the data catalog generated by the data catalog generation unit to a management server for managing sensing data trading on a network. (Dong [0042][0043] FIG. 8, gateway 174 may publish aggregated sensory data along with original sensory data to discovery server 178, which has discovery functionalities,; responses to the source and type based queries may be reflective of discovery server 178 directly applying reverse rules/policies and mapping them to the location, type, time, and source fields in the sensory data name i.e., manage data trading)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Dong with the teaching of Kim because Dong teaches that supporting by sensors in-network data processing to aggregate or summarize the data would reduce communication overload. (Dong [0020])

As to claim 3 the combination of Kim and Dong specifically Dong teaches, further comprising: an output control unit configured to output an item of sensing data allowed to be distributed in the data catalog generated by the data catalog generation unit, (Dong [0022] The naming scheme facilitates the distributed sensory data publishing and discovery by providing additional semantic information of the data in the name, naming scheme enable data  aggregation, which be performed automatically without any additional information to instruct how to perform the aggregation.
(Dong [0037] data aggregation at the sensor may be done over a significant period (e.g., minutes, hours, days, or months), which means the sensor may not need to publish the sensory data each time it senses)
the sensing data being obtained by the sensing device performing sensing on the measurement target(Dong [0019] Network-enabled sensor devices detects or measures a physical property and records, indicates, or otherwise responds to it, sensor data includes observations of an environment or measurement data, as well as time, location etc.)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Dong with the teaching of Kim because Dong teaches that supporting by sensors in-network data processing to aggregate or summarize the data would reduce communication overload. (Dong [0020])

As to claim 4.    (Currently Amended) The sensing device management apparatus according to claim 1, wherein the data catalog generation unit receives an edit to the data catalog generated using the device information. (Dong [0033] Fig. 6, a device registration request may be sent from sensor 141 to gateway 142. In the registration request, sensor 141 may inform the gateway 142 of its location, device identifier, when sensor 141 may move from one location to another location, and may re-register with gateway 142 to indicate a location change)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Dong with the teaching 

As to claim 5 the combination of Kim and Dong does not teach, wherein the data catalog generation unit generates the data catalog by registering the device information into a template for the data catalog. (Dong [0033] [0037] FIG. 6 step 143, a device registration request may be sent from sensor 141 to gateway 142, in the registration request, sensor 141 inform the gateway 142 of its location, device identifier, and its supported type(s), location in the form of a geohash, a longitude and latitude, a civic location, a specific physical address, or the like,  when the location information is not in the form of a geohash, gateway 142 may be responsible for converting the received location to the format of a geohash tag (or another desired location format)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Dong with the teaching of Kim because Dong teaches that supporting by sensors in-network data processing to aggregate or summarize the data would reduce communication overload. (Dong [0020])

As to claim 10. Kim teaches an address for obtaining device information about the sensing device, and obtaining the device information by accessing the address;  (Kim [0047] the identifier management server 340 may obtain identifier of the sensor node 310 from the application service platform 330, and may provide, to the application service platform 330, address information  regarding the metadata and the interface configuration software that are associated with the obtained information)

Dong teaches a data catalog generation method implementable by a computer, the method comprising: (Dong [0064] Fig. 10D, computing system 90 may comprise a computer or server and may be controlled primarily by computer readable instructions)
obtaining, based on data obtained by a sensing device for performing sensing on
a measurement target, (Dong [0019] Network-enabled sensor devices detects or measures a physical property and records, indicates, or otherwise responds to it, sensor data includes observations of an environment or measurement data, as well as time, location etc.; sensor may detect light, motion, temperature, magnetic fields, gravity, humidity, moisture, vibration, pressure, electrical fields, sound, and other aspects of an environment, sensory data/perform sensing, include observations of an environment or measurement  data i.e., sensor receives data)
and generating a data catalog using the obtained device information about the sensing device(Dong [0041] Fig. 4,  Fig. 7, Fig. 8, Sensor 172 aggregate received  sensory data with sensed sensory data (sensed by sensor 172 at or near time t1) for devices located at location 175,  this aggregation of sensory data may be triggered when sensor 172 receives sensory data from the previous hop (e.g., sensor 171) destined for gateway 174,  the aggregated sensory data is assigned the same device identifier (e.g., identifier used in DeviceID field 126) in the semantic name as the originally published sensory data published by sensor 171)


As to claim 12 the combination of Kim and Dong specifically Dong teaches further comprising: an output control unit configured to output an item of sensing data allowed to be distributed in the data catalog generated by the data catalog generation unit, (Dong [0022] The naming scheme facilitates the distributed sensory data publishing and discovery by providing additional semantic information of the data in the name, naming scheme enable data  aggregation, which be performed automatically without any additional information to instruct how to perform the aggregation.
and not to output an item of sensing data unallowed to be distributed in the data catalog (Dong [0037] data aggregation at the sensor may be done over a significant period (e.g., minutes, hours, days, or months), which means the sensor may not need to publish the sensory data each time it senses)
 the sensing data being obtained by the sensing device performing sensing on the measurement target (Dong [0019] Network-enabled sensor devices detects or measures a physical property and records, indicates, or otherwise responds to it, sensor data includes observations of an environment or measurement data, as well as time, location etc.)


As to claim 13  the combination of Kim and Dong specifically Dong teaches, wherein the data catalog generation unit receives an edit to the data catalog generated using the device information(Dong [0033] Fig. 6, a device registration request may be sent from sensor 141 to gateway 142. In the registration request, sensor 141 may inform the gateway 142 of its location, device identifier, when sensor 141 may move from one location to another location, and may re-register with gateway 142 to indicate a location change)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Dong with the teaching of Kim because Dong teaches that supporting by sensors in-network data processing to aggregate or summarize the data would reduce communication overload. (Dong [0020])

As to claim 14 the combination of Kim and Dong specifically Dong teaches,, wherein the data catalog generation unit receives an edit to the data catalog generated using the device information (Dong [0033] Fig. 6, a device registration request may be sent from sensor 141 to gateway 142. In the registration request, sensor 141 may inform the gateway 142 of its location, device identifier, when sensor 141 may move from one location to another location, and may re-register with gateway 142 to indicate a location change)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Dong with the teaching of Kim because Dong teaches that supporting by sensors in-network data processing to aggregate or summarize the data would reduce communication overload. (Dong [0020])

As to claim 15.   the combination of Kim and Dong specifically Dong teaches,, wherein the data catalog generation unit generates the data catalog by registering the device information into a template for the data catalog (Dong [0033] [0037] FIG. 6 step 143, a device registration request may be sent from sensor 141 to gateway 142, in the registration request, sensor 141 inform the gateway 142 of its location, device identifier, and its supported type(s), location in the form of a geohash, a longitude and latitude, a civic location, a specific physical address, or the like,  when the location information is not in the form of a geohash, gateway 142 may be responsible for converting the received location to the format of a geohash tag (or another desired location format)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Dong with the teaching of Kim because Dong teaches that supporting by sensors in-network data processing to aggregate or summarize the data would reduce communication overload. (Dong [0020])

As to claim 16. the combination of Kim and Dong specifically Dong teaches,, wherein the data catalog generation unit generates the data catalog by registering the device (Dong [0033] [0037] FIG. 6 step 143, a device registration request may be sent from sensor 141 to gateway 142, in the registration request, sensor 141 inform the gateway 142 of its location, device identifier, and its supported type(s), location in the form of a geohash, a longitude and latitude, a civic location, a specific physical address, or the like,  when the location information is not in the form of a geohash, gateway 142 may be responsible for converting the received location to the format of a geohash tag (or another desired location format)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Dong with the teaching of Kim because Dong teaches that supporting by sensors in-network data processing to aggregate or summarize the data would reduce communication overload. (Dong [0020]
As to claim 17 the combination of Kim and Dong specifically Dong teaches wherein the data catalog generation unit generates the data catalog by registering the device information into a template for the data catalog (Dong [0033] [0037] FIG. 6 step 143, a device registration request may be sent from sensor 141 to gateway 142, in the registration request, sensor 141 inform the gateway 142 of its location, device identifier, and its supported type(s), location in the form of a geohash, a longitude and latitude, a civic location, a specific physical address, or the like,  when the location information is not in the form of a geohash, gateway 142 may be responsible for converting the received location to the format of a geohash tag (or another desired location format)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Dong with the teaching 

Claims 6, 7, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Dong and  further in view of Park et al. (US Pub: 20120163295) hereinafter Park

As to claim 6 the combination of Kim and Dong specifically Kim teaches 
further comprising: wherein the device information obtaining unit obtains device information about the sensing device selected with the device selection unit (Kim [0045][0047][0056]Fig. 3,Fig. 4,  the application service platform 330 may transmit the received identifier/selected to the identifier management server 340 to obtain address information associated with the identifier; the obtainment unit 420 obtain the identifier of the sensor node using the application service platform)
Kim does not teach a device selection unit configured to receive selection of a sensing device, 
Park teaches further comprising: a device selection unit configured to receive selection of a sensing device, (Park [0101] Fig. 9, gateway 300 confirms that the sensor node N1 is the upstream agent/device information, based on the upstream packet with sequence number 1 of the mobile terminal 100 received from the sensor node N1, the gateway 300 checks the list of sensor nodes from the upstream packet, and selects one of the list of sensor nodes, i.e., the sensor node N2, as the downstream agent and registers "bb" in the downstream agent (Down_Agent) of the management table)


As to claim 7 the combination of Kim, Dong and Park specifically Park teaches further comprising: a device registration unit configured to register a sensing device, wherein the device selection unit selects the sensing device registered by the device registration unit. (Park [0092] Fig. 3, Fig. 9, the gateway 300 identifies the sensor node N1 as the upstream agent of the upstream packet with sequence number 1 sent from the mobile terminal 100, and registers the corresponding information in the management table (S820))
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Park with the teaching of Kim and Dong, because Park teaches that selecting a sensor node and registering would allow sensor node to perform operation for reducing energy consumption by using asynchronous low power MAC (Medium Access Control). (Park [0007])

As to claim 18 the combination of Kim and Dong specifically Kim teaches  , further comprising: wherein the device information obtaining unit obtains device information about the sensing device selected with the device selection unit (Kim [0045][0047][0056]Fig. 3,Fig. 4,  the application service platform 330 may transmit the received identifier/selected to the identifier management server 340 to obtain address information associated with the identifier; the obtainment unit 420 obtain the identifier of the sensor node using the application service platform)
the combination of Kim and Dong does not teach a device selection unit configured to receive selection of a sensing device,
Park teaches a device selection unit configured to receive selection of a sensing device,(Park [0101] Fig. 9, gateway 300 confirms that the sensor node N1 is the upstream agent/device information, based on the upstream packet with sequence number 1 of the mobile terminal 100 received from the sensor node N1, the gateway 300 checks the list of sensor nodes from the upstream packet, and selects one of the list of sensor nodes, i.e., the sensor node N2, as the downstream agent and registers "bb" in the downstream agent (Down_Agent) of the management table)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Park with the teaching of Kim and Dong, because Park teaches that selecting a sensor node and registering would allow sensor node to perform operation for reducing energy consumption by using asynchronous low power MAC (Medium Access Control). (Park [0007])

As to claim 19 the combination of Kim and Dong specifically Kim teaches   further comprising: wherein the device information obtaining unit obtains device information about the sensing device selected with the device selection unit. (Kim [0045][0047][0056]Fig. 3,Fig. 4,  the application service platform 330 may transmit the received identifier/selected to the identifier management server 340 to obtain address information associated with the identifier; the obtainment unit 420 obtain the identifier of the sensor node using the application service platform)
the combination of Kim and Dong does not teach a device selection unit configured to receive selection of a sensing device
Park teaches a device selection unit configured to receive selection of a sensing device (Park [0101] Fig. 9, gateway 300 confirms that the sensor node N1 is the upstream agent/device information, based on the upstream packet with sequence number 1 of the mobile terminal 100 received from the sensor node N1, the gateway 300 checks the list of sensor nodes from the upstream packet, and selects one of the list of sensor nodes, i.e., the sensor node N2, as the downstream agent and registers "bb" in the downstream agent (Down_Agent) of the management table)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Park with the teaching of Kim and Dong, because Park teaches that selecting a sensor node and registering would allow sensor node to perform operation for reducing energy consumption by using asynchronous low power MAC (Medium Access Control). (Park [0007])
As to claim 20 the combination of Kim and Dong specifically Kim teaches   further comprising: wherein the device information obtaining unit obtains device information about the sensing device selected with the device selection unit. (Kim [0045][0047][0056]Fig. 3,Fig. 4,  the application service platform 330 may transmit the received identifier/selected to the identifier management server 340 to obtain address information associated with the identifier; the obtainment unit 420 obtain the identifier of the sensor node using the application service platform)

Park teaches a device selection unit configured to receive selection of a sensing device (Park [0101] Fig. 9, gateway 300 confirms that the sensor node N1 is the upstream agent/device information, based on the upstream packet with sequence number 1 of the mobile terminal 100 received from the sensor node N1, the gateway 300 checks the list of sensor nodes from the upstream packet, and selects one of the list of sensor nodes, i.e., the sensor node N2, as the downstream agent and registers "bb" in the downstream agent (Down_Agent) of the management table)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Park with the teaching of Kim and Dong, because Park teaches that selecting a sensor node and registering would allow sensor node to perform operation for reducing energy consumption by using asynchronous low power MAC (Medium Access Control). (Park [0007])

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong and further in view of Angus et al. (US Pub: 20160294829) hereinafter Angus

As to claim 8    Dong teaches a sensing device, comprising: (Dong 0019] Network-enabled sensor devices enable capturing and communicating observation and measurement data collected from physical environments)
a sensor configured to perform sensing on a measurement target; (Dong [0019] Network-enabled sensor devices detects or measures a physical property and records, indicates, or otherwise responds to it, sensor data includes observations of an environment or measurement data, as well as time, location etc.)
for obtaining device information to be used for generating a data catalog of sensing data obtained by the sensor; (Dong [0041] Fig. 4,  Fig. 7, Fig. 8, Sensor 172 aggregate received  sensory data with sensed sensory data (sensed by sensor 172 at or near time t1) for devices located at location 175,  this aggregation of sensory data may be triggered when sensor 172 receives sensory data from the previous hop (e.g., sensor 171) destined for gateway 174,  the aggregated sensory data is assigned the same device identifier (e.g., identifier used in DeviceID field 126) in the semantic name as the originally published sensory data published by sensor 171)
and a transmission unit configured to transmit, in response to a request from a sensing device management apparatus, (Dong [0036][0042][0043] FIG. 8, step 162, application 154 requests the semantics of the requested sensory data (e.g., location, type, time, and source,  gateway 174 may publish aggregated sensory data along with original sensory data to discovery server 178, which has discovery functionalities,; responses to the source and type based queries may be reflective of discovery server 178 directly applying reverse rules/policies and mapping them to the location, type, time, and source fields in the sensory data name i.e., manage data trading)
Dong does not teach a storage storing an address, the address for obtaining the device information stored in the storage to the sensing device management apparatus
a storage storing an address  (Angus [0043] Fig. 1,  sensor 102 comprise computer readable storage  media that stores data associated with the initialization or provisioning of the sensor  the manufacturer 101 stores a unique media access controller (MAC) address in the storage media of the sensor)
 the address for obtaining the device information stored in the storage to the sensing device management apparatus.(Angus [0067] Fig. 1, Fig. 3, the identification data for a sensor 102 can be accessed and sent to the server 206 in a secure manner/store, which initiates a verification process with a sensor 102 to determine whether the sensor 102 has been authorized to connect to the wireless sensor network WSN, without requiring the sensor 102 to connect to the WSN to send its identification information/ sensor management apparatus).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Angus with the teaching of Dong because Angus teaches that storing address in the storage media of the sensor would allow the server or Certificate Authority CA to communicate with the sensor, control the sensor, access and/or store data on the sensor, or the like. (Angus [0067]

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Dong and Angus 

As to claim 9.  the sensing device management apparatus according to claims 1; (Kim [0055]Fig. 5, identifier management server 400 may receive, from a data repository, a registration of the address information regarding the metadata and the interface configuration software that are associated with the identifier of each sensor node, and may store the address information in the database 410)

Angus teaches a sensing data distribution system, comprising: (Angus [0042] Fig. 1, a wireless sensor network  WSN comprises a network of spatially distributed autonomous sensors 102 to monitor physical or environmental conditions, and to cooperatively pass their data through the network to a main location, such as a central server)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Angus with the teaching of Dong because Angus teaches that storing address in the storage media of the sensor would allow the server or Certificate Authority CA to communicate with the sensor, control the sensor, access and/or store data on the sensor, or the like. (Angus [0067]
The combination of Kim and Angus does not teach and the sensing device according to claim 8
Dong teaches and the sensing device according to claim 8  (Dong 0019] Network-enabled sensor devices enable capturing and communicating observation and measurement data collected from physical environments)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Dong with the teaching of Kim because Dong teaches that supporting by sensors in-network data processing to aggregate or summarize the data would reduce communication overload. (Dong [0020])

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.